EXHIBIT 10.1

 Executive Officer Title David A. Zopf, M.D. Executive Vice President A. Brian
Davis Vice President, Finance Marjorie Hurley Vice President, Regulatory Affairs
& Project Management George J. Vergis Vice President, Business & Commercial
Development W. Kevin Pelin Vice President, Manufacturing Operations



CHANGE OF CONTROL AGREEMENT

         THIS CHANGE OF CONTROL AGREEMENT (the “Agreement”), is made on this ___
day of ________, ____, by and between NEOSE TECHNOLOGIES, INC. (the “Company”)
and _______________ (the “Employee”).

Background

         The Employee serves as a senior executive of the Company; and the
Company and the Employee desire to establish certain protections for the
Employee in the event of his or her termination of employment.

Terms

                  NOW, THEREFORE, in consideration of the foregoing and the
mutual covenants and promises contained herein, and intending to be bound
hereby, the parties agree as follows:

1.       Definitions. As used herein:

                  1.1.    “Base Salary” means, as of any given date, the annual
base rate of salary payable to the Employee by the Company, as then in effect;
provided, however, that in the case of a resignation by the Employee for the
Good Reason described in Section 1.8.4, “Base Salary” will mean the annual base
rate of salary payable to the Employee by the Company, as in effect immediately
prior to the reduction giving rise to the Good Reason.

                  1.2.    “Board” means the Board of Directors of the Company.

                  1.3.    “Business” means research, development, manufacture,
supply, marketing, licensing, use and sale of biologic, pharmaceutical and
therapeutic materials and products and related process technology directed to
(a) the enzymatic synthesis of complex carbohydrates for



--------------------------------------------------------------------------------

use in food, cosmetic, therapeutic, consumer and industrial applications, (b)
enzymatic synthesis or modification of the carbohydrate portion of proteins or
lipids, or modification of proteins or lipids through the attachment of
carbohydrates, (c) carbohydrate-based therapeutics, and (d) the development of
protein therapeutics using sialylation, fucosylation, glycosylation,
glycopegylation, or glycoconjugation.

                  1.4.    “Cause” means fraud, embezzlement, or any other
serious criminal conduct that adversely affects the Company committed
intentionally by the Employee in connection with his or her employment or the
performance of his or her duties as an officer or director of the Company or the
Employee’s conviction of, or plea of guilty or nolo contendere to, any felony.

                  1.5.    “Change in Control” means a change in ownership or
control of the Company effected through:

                           1.5.1.    the direct or indirect acquisition by any
person or related group of persons (other than the Company or a person that
directly or indirectly controls, is controlled by, or is under common control
with, the Company) of beneficial ownership (within the meaning of Rule 13d-3 of
the Securities Exchange Act of 1934, as amended) of securities possessing more
than 50% of the total combined voting power of the Company’s outstanding
securities;

                           1.5.2.    a change in the composition of the Board
over a period of 36 months or less such that a majority of the Board members
ceases, by reason of one or more contested elections for Board membership, to be
comprised of individuals who either (a) have been board members continuously
since the beginning of such period, or (b) have been elected or nominated for
election as Board members during such period by at least a majority of the Board
members described in clause (a) who were still in office at the time such
election or nomination was approved by the Board;

                           1.5.3.    the consummation of any consolidation,
share exchange or merger of the Company (a) in which the stockholders of the
Company immediately prior to such transaction do not own at least a majority of
the voting power of the entity which survives/results from that transaction, or
(b) in which a shareholder of the Company who does not own a majority of the
voting stock of the Company immediately prior to such transaction, owns a
majority of the Company’s voting stock immediately after such transaction; or

                           1.5.4.    the liquidation or dissolution of the
Company or any sale, lease, exchange or other transfer (in one transaction or a
series of related transactions) of all or substantially all the assets of the
Company, including stock held in subsidiary corporations or interests held in
subsidiary ventures.

                  1.6.    “Code” means Internal Revenue Code of 1986, as
amended.

                  1.7.    “Disability” means the Employee’s inability, by reason
of any physical or mental impairment, to substantially perform his or her
regular duties as contemplated by this Agreement, as determined by the Board in
its sole discretion (after affording the Employee the opportunity to present his
or her case), which inability is reasonably contemplated to continue for at
least one year from its commencement and at least 90 days from the date of such
determination.

- 2 -



--------------------------------------------------------------------------------

                  1.8.    “Good Reason” means, without the Employee’s prior
written consent, any of the following:

                           1.8.1.    an adverse change in the Employee’s title;

                           1.8.2.    a reduction in the Employee’s authority,
duties or responsibilities, or the assignment to the Employee of duties that are
inconsistent, in a material respect, with Employee’s position;

                           1.8.3.    the relocation of the Company’s
headquarters more than 15 miles from Horsham, Pennsylvania, unless such move
reduces the Employee’s commuting time;

                           1.8.4.    a reduction in the Employee’s Base Salary
or in the amount, expressed as a percentage of Base Salary, of the Employee’s
Target Bonus;

                           1.8.5.    the Company’s failure to pay or make
available any material payment or benefit due under this Agreement or any other
material breach by the Company of this Agreement.

However, the foregoing events or conditions will constitute Good Reason only if
the Employee provides the Company with written objection to the event or
condition within 60 days following the occurrence thereof, the Company does not
reverse or otherwise cure the event or condition within 30 days of receiving
that written objection and the Employee resigns his or her employment within 90
days following the expiration of that cure period.

                  1.9.    “Intellectual Property” means (a) all inventions
(whether patentable or unpatentable and whether or not reduced to practice), all
improvements thereto, and all patents and patent applications claiming such
inventions, (b) all trademarks, service marks, trade dress, logos, trade names,
fictitious names, brand names, brand marks and corporate names, together with
all translations, adaptations, derivations, and combinations thereof and
including all goodwill associated therewith, and all applications,
registrations, and renewals in connection therewith, (c) all copyrightable
works, all copyrights, and all applications, registrations, and renewals in
connection therewith, (d) all mask works and all applications, registrations,
and renewals in connection therewith, (e) all trade secrets (including research
and development, know-how, formulas, compositions, manufacturing and production
processes and techniques, methodologies, technical data, designs, drawings and
specifications), (f) all computer software (including data, source and object
codes and related documentation), (g) all other proprietary rights, (h) all
copies and tangible embodiments thereof (in whatever form or medium), or similar
intangible personal property which have been or are developed or created in
whole or in part by the Employee (i) at any time and at any place while the
Employee is employed by Company and which, in the case of any or all of the
foregoing, are related to and used in connection with the business of the
Company, or (ii) as a result of tasks assigned to the Employee by the Company.

                  1.10.    “Proprietary Information” means any and all
information of the Company or of any subsidiary or affiliate of the Company.
Such Proprietary Information shall include, but shall not be limited to, the
following items and information relating to the following items: (a) all
intellectual property and proprietary rights of the Company (including without
limitation Intellectual Property), (b) computer codes or instructions (including
source and object code

- 3 -



--------------------------------------------------------------------------------

listings, program logic algorithms, subroutines, modules or other subparts of
computer programs and related documentation, including program notation),
computer processing systems and techniques, all computer inputs and outputs
(regardless of the media on which stored or located), hardware and software
configurations, designs, architecture and interfaces, (c) business research,
studies, procedures and costs, (d) financial data, (e) distribution methods, (f)
marketing data, methods, plans and efforts, (g) the identities of actual and
prospective customers, contractors and suppliers, (h) the terms of contracts and
agreements with customers, contractors and suppliers, (i) the needs and
requirements of, and the Company’s course of dealing with, actual or prospective
customers, contractors and suppliers, (j) personnel information, (k) customer
and vendor credit information, and (l) any information received from third
parties subject to obligations of non-disclosure or non-use. Failure by the
Company to mark any of the Proprietary Information as confidential or
proprietary shall not affect its status as Proprietary Information under the
terms of this Agreement.

                  1.11.    “Release” means a release substantially identical to
the one attached hereto as Exhibit A.

                  1.12.    “Restricted Period” means the period beginning on the
date hereof and ending on the first anniversary of the termination of the
Employee’s employment with the Company for any reason.

                  1.13.    “Restrictive Covenants” means the covenants set forth
in Sections 6.1, 6.2 and 6.3 of this Agreement.

                  1.14.    “Target Bonus” means, with respect to any year, the
target amount of the annual bonus that would be payable to the Employee with
respect to that year, whether under an employment or incentive agreement, under
any bonus plan or policy of the Company, or otherwise, assuming that all
applicable performance goals are met and conditions to the payment of such bonus
are satisfied.

2.       Termination.

                  2.1.    In General. The Company may terminate the Employee’s
employment at any time. The Employee may terminate his or her employment at any
time, provided that before the Employee may voluntarily terminate his or her
employment with the Company, he or she must provide 30 days prior written notice
(or such shorter notice as is acceptable to the Company) to the Company. Upon
any termination of the Employee’s employment with the Company for any reason:
(a) the Employee (unless otherwise requested by the Board) concurrently will
resign any officer or director positions he or she holds with the Company, its
subsidiaries or affiliates, and (b) the Company will pay to the Employee all
accrued but unpaid compensation through the date of termination, and (c) except
as explicitly provided in Sections 2, 3 or 4, or otherwise pursuant to COBRA,
all compensation and benefits will cease and the Company will have no further
liability or obligation to the Employee, including, but not limited to, any
unpaid Target Bonus. The foregoing will not be construed to limit the Employee’s
right to payment or reimbursement for claims incurred under any insurance
contract funding an employee benefit plan, policy or arrangement of the Company
in accordance with the terms of such insurance contract.

- 4 -



--------------------------------------------------------------------------------

                  2.2.    Termination Without Cause. If the Employee’s
employment by the Company ceases due to a termination by the Company without
Cause or due to death or Disability, then, in addition to the payments and
benefits provided for in Section 2.1 above and subject to Section 5 below, the
Company will (a) make a lump sum cash payment to the Employee equal to six
months of the Employee’s Base Salary, as in effect on such date, (b) continue to
provide medical benefits to the Employee (and, if covered immediately prior to
such termination, his or her spouse and dependents) for a period of six months
commencing from the date of the Employee’s termination of employment at a
monthly cost to the Employee equal to the Employee’s monthly contribution, if
any, toward the cost of such coverage immediately prior to such termination, and
(c) arrange for the provision to the Employee of reasonable executive
outplacement services by a provider selected by the mutual agreement of the
Company and the Employee, provided that if the Company’s obligation to make the
payments provided for in clause (a) of this Section 2.2 arises due to the
Employee’s death or Disability, the cash payments described in clause (a) will
be offset by the amount of benefits paid to the Employee (or his or her
representatives, heirs, estate or beneficiaries) pursuant to any life insurance
or disability plans, policies or arrangements of the Company by virtue of his or
her death or such Disability (including, for this purpose, only that portion of
such life insurance or disability benefits funded by the Company or by premium
payments made by the Company). The payments and benefits described in this
section are in lieu of (and not in addition to) any other severance arrangement
maintained by the Company.

3.       Certain Terminations Following a Change in Control. If the Employee’s
employment with the Company ceases within twelve months following a Change in
Control as a result of a termination by the Company without Cause or a
resignation by the Employee for Good Reason, then in lieu of the payments and
benefits provided for in Section 2.2, (a) the Company will pay to the Employee
on the date of termination a lump sum cash payment equal to the sum of (i) one
year of the Employee’s Base Salary as in effect on such date, and (ii) the
Employee’s Target Bonus for the calendar year in which the termination occurs,
(b) the Company will continue to provide medical benefits to the Employee (and,
if covered immediately prior to such term, his or her spouse and dependents) for
a period of one year commencing from the date of the Employee’s termination of
employment at a monthly cost to the Employee equal to the Employee’s monthly
contribution, if any, toward the cost of such coverage immediately prior to such
termination, (c) the Company will arrange for the provision to the Employee of
reasonable executive outplacement services by a provider selected by the mutual
agreement of the Company and the Employee, (d) the Company will pay to the
Employee the additional amount, if any, payable pursuant to Section 4 below, and
(e) all outstanding stock options then held by the Employee will then become
fully vested and immediately exercisable and will remain exercisable for 12
months following Employee’s termination of employment, notwithstanding any
inconsistent language in any equity incentive plan or agreement.

4.       Parachute Payments.

                  4.1.    Generally. All amounts payable to the Employee under
this Agreement will be made without regard to whether the deductibility of such
payments (considered together with any other entitlements or payments otherwise
paid or due to the Employee) would be limited or precluded by Section 280G of
the Code and without regard to whether such payments would

- 5 -



--------------------------------------------------------------------------------

subject the Employee to the excise tax levied on certain “excess parachute
payments” under Section 4999 of the Code (the “Parachute Excise Tax”).

                  4.2.    Gross-Up. If all or any portion of the payments or
other benefits provided under any section of this Agreement, either alone or
together with any other payments and benefits which the Employee receives or is
entitled to receive from the Company or its affiliates (whether paid or payable
or distributed or distributable) pursuant to the terms of this Agreement or
otherwise pursuant to or by reason of any other agreement, policy, plan, program
or arrangement, including without limitation any stock option, stock
appreciation right or similar right, or the lapse or termination of any
restriction on or the vesting or exercisability of any of the foregoing (the
“Payment”) would result in the imposition of a Parachute Excise Tax, the
Employee will be entitled to an additional payment (the “Gross-up Payment”) in
an amount such that the net amount of the Payment and the Gross-up Payment
retained by the Employee after the calculation and deduction of all excise taxes
(including any interest or penalties imposed with respect to such taxes) on the
Payment and all federal, state and local income tax, employment tax and excise
tax (including any interest or penalties imposed with respect to such taxes) on
the Gross-up Payment provided for in this Section 4.2, and taking into account
any lost or reduced tax deductions on account of the Gross-up Payment, shall be
equal to the Payment.

                  4.3.    Measurements and Adjustments. The determination of the
amount of the payments and benefits paid and payable to the Employee, and
whether and to what extent payments under Section 4.2 are required to be made,
will be made at the Company’s expense by an independent auditor selected by
mutual agreement of the Company and the Employee, which auditor shall provide
the Employee and the Company with detailed supporting calculations with respect
to its determination within 15 business days after the receipt of notice from
the Employee or the Company that the Employee has received or will receive a
payment that is potentially subject to the Parachute Excise Tax. For the
purposes of determining whether any payments will be subject to the Parachute
Excise Tax and the amount of such Parachute Excise Tax, such payments will be
treated as “parachute payments” within the meaning of Section 280G of the Code,
and all “parachute payments” in excess of the “base amount” (as defined under
Section 280G(b)(3) of the Code) shall be treated as subject to the Parachute
Excise tax, unless and except to the extent, that in the opinion of the
accountants, such payments (in whole or in part) either do not constitute
“parachute payments” or represent reasonable compensation for services actually
rendered (within the meaning of Section 280G(b)(4) of the Code) in excess of the
“base amount,” or such “parachute payments” are otherwise not subject to such
Parachute Excise Tax. For purposes of determining the amount of the Gross-up
Payment, if any, the Employee shall be deemed to pay federal income taxes at the
highest applicable marginal rate of federal income taxation for the calendar
year in which the gross-up payment is to be made and to pay any applicable state
and local income taxes at the highest applicable marginal rate of taxation for
the calendar year in which the gross-up payment is to be made, net of the
maximum reduction in federal income taxes which could be obtained from the
deduction of such state or local taxes if paid in such year (determined without
regard to limitations on deductions based upon the amount of the Employee’s
adjusted gross income); and to have otherwise allowable deductions for federal,
state and local income tax purposes at least equal to those disallowed because
of the inclusion of the gross-up payment in the Employee adjusted gross income.
Any Gross-up Payment shall be paid by the Company at the time the Employee is
entitled to receive the

- 6 -



--------------------------------------------------------------------------------

Payment. Any determination by the auditor shall be binding upon the Company and
the Employee.

                  4.4.    Underpayment or Overpayment. In the event of any
underpayment or overpayment to the Employee (determined after the application of
Section 4.2), the amount of such underpayment or overpayment will be, as
promptly as practicable, paid by the Company to the Employee or refunded by the
Employee to the Company, as the case may be, with interest at the applicable
federal rate specified in Section 1274(d) of the Code.

5.       Timing of Payments Following Termination. Notwithstanding any provision
of this Agreement, the payments and benefits described in Sections 2, 3 and 4
are conditioned on the Employee’s execution and delivery to the Company of a
Release in a manner consistent with the Older Workers Benefit Protection Act and
any similar state law that is applicable. The amounts described in Sections
2.2(a) or 3(a) (as applicable) will be paid in a lump sum, as soon as the
Release becomes irrevocable following the Employee’s execution and delivery of
the Release.

6.       Restrictive Covenants. As consideration for all of the payments to be
made to the Employee pursuant to Sections 2, 3, and 4 of this Agreement, the
Employee agrees to be bound by the Restrictive Covenants set forth in this
Section 6. The Restrictive Covenants will apply without regard to whether any
termination of the Employee’s employment is initiated by the Company or the
Employee, and without regard to the reason for that termination.

                  6.1.    Covenant Not To Compete. The Employee covenants that,
during the Restricted Period, the Employee will not (except in his or her
capacity as an employee or director of the Company or with the prior consent of
the Company) do any of the following, directly or indirectly, anywhere in the
world:

                           6.1.1.    engage or participate in any business
competitive with the Business;

                           6.1.2.    become interested (as owner, stockholder,
lender, partner, co-venturer, director, officer, employee, agent or consultant)
in any person, firm, corporation, association or other entity engaged in any
business competitive with the Business. Notwithstanding the foregoing, the
Employee may hold up to 4.9% of the outstanding securities of any class of any
publicly-traded securities of any company;

                           6.1.3.    engage in any business, or solicit or call
on any customer, supplier, licensor, licensee, contractor, agent,
representative, advisor, strategic partner, distributor or other person with
whom the Company shall have dealt or any prospective customer, supplier,
licensor, licensee, contractor, agent, representative, advisor, strategic
partner, distributor or other person that the Company shall have identified and
solicited at any time during the Employee’s employment by the Company for a
purpose competitive with the Business;

                           6.1.4.    influence or attempt to influence any
employee, consultant, customer, supplier, licensor, licensee, contractor, agent,
representative, advisor, strategic partner, distributor or other person to
terminate or adversely modify any written or oral agreement, arrangement or
course of dealing with the Company; or

- 7 -



--------------------------------------------------------------------------------

                           6.1.5.    solicit for employment or employ or retain
(or arrange to have any other person or entity employ or retain) any person who
has been employed or retained by the Company within the 12 months preceding the
termination of the Employee’s employment with the Company for any reason.

                  6.2.    Confidentiality. The Employee recognizes and
acknowledges that the Proprietary Information is a valuable, special and unique
asset of the business of the Company. As a result, both during the Employee’s
employment by the Company and thereafter, the Employee will not, without the
prior written consent of the Company, for any reason either directly or
indirectly divulge to any third-party or use for his or her own benefit, or for
any purpose other than the exclusive benefit of the Company, any Proprietary
Information, provided that the Employee may during his or her employment by the
Company disclose Proprietary Information to third parties as may be necessary or
appropriate to the effective and efficient discharge of his or her duties as an
employee hereunder (provided that the third party recipient has signed the
Company’s then-approved confidentiality or similar agreement) or as such
disclosures may be required by law. If the Employee or any of his or her
representatives becomes legally compelled to disclose any of the Proprietary
Information, the Employee will provide the Company with prompt written notice so
that the Company may seek a protective order or other appropriate remedy. The
non-disclosure and non-use obligations with respect to Proprietary Information
set forth in this Section 6.2 shall not apply to any information that is in or
becomes part of the public domain through no improper act on the part of the
Employee.

                  6.3.    Property of the Company.

                           6.3.1.    Proprietary Information. All right, title
and interest in and to Proprietary Information will be and remain the sole and
exclusive property of the Company. The Employee will not remove from the
Company’s offices or premises any documents, records, notebooks, files,
correspondence, reports, memoranda or similar materials of or containing
Proprietary Information, or other materials or property of any kind belonging to
the Company unless necessary or appropriate in the performance of his or her
duties to the Company. If the Employee removes such materials or property in the
performance of his or her duties, the Employee will return such materials or
property to their proper files or places of safekeeping as promptly as possible
after the removal has served its specific purpose. The Employee will not make,
retain, remove and/or distribute any copies of any such materials or property,
or divulge to any third person the nature of and/or contents of such materials
or property or any other oral or written information to which he or she may have
access or become familiar in the course of his or her employment, except to the
extent necessary in the performance of his or her duties. Upon termination of
the Employee’s employment with the Company, he or she will leave with the
Company or promptly return to the Company all originals and copies of such
materials or property then in his or her possession.

                           6.3.2.    Intellectual Property. The Employee agrees
that all the Intellectual Property will be considered “works made for hire” as
that term is defined in Section 101 of the Copyright Act (17 U.S.C. § 101) and
that all right, title and interest in such Intellectual Property will be the
sole and exclusive property of the Company. To the extent that any of the
Intellectual Property may not by law be considered a work made for hire, or to
the extent that, notwithstanding the foregoing, the Employee retains any
interest in the Intellectual Property, the

- 8 -



--------------------------------------------------------------------------------

Employee hereby irrevocably assigns and transfers to the Company any and all
right, title, or interest that the Employee may now or in the future have in the
Intellectual Property under patent, copyright, trade secret, trademark or other
law, in perpetuity or for the longest period otherwise permitted by law, without
the necessity of further consideration. The Company will be entitled to obtain
and hold in its own name all copyrights, patents, trade secrets, trademarks and
other similar registrations with respect to such Intellectual Property. The
Employee further agrees to execute any and all documents and provide any further
cooperation or assistance reasonably required by the Company to perfect,
maintain or otherwise protect its rights in the Intellectual Property. If the
Company is unable after reasonable efforts to secure the Employee’s signature,
cooperation or assistance in accordance with the preceding sentence, whether
because of the Employee’s incapacity or any other reason whatsoever, the
Employee hereby designates and appoints the Company or its designee as the
Employee’s agent and attorney-in-fact, to act on his or her behalf, to execute
and file documents and to do all other lawfully permitted acts necessary or
desirable to perfect, maintain or otherwise protect the Company’s rights in the
Intellectual Property. The Employee acknowledges and agrees that such
appointment is coupled with an interest and is therefore irrevocable.

                  6.4.    Acknowledgements. The Employee acknowledges that the
Restrictive Covenants are reasonable and necessary to protect the legitimate
interests of the Company and its affiliates and that the duration and geographic
scope of the Restrictive Covenants are reasonable given the nature of this
Agreement and the position the Employee holds within the Company. The Employee
further acknowledges that the Restrictive Covenants are included herein in order
to induce the Company to enter into this Agreement and that the Company would
not have entered into this Agreement in the absence of the Restrictive
Covenants.

                  6.5.    Remedies and Enforcement Upon Breach.

                           6.5.1.    Specific Enforcement. The Employee
acknowledges that any breach by him or her, willfully or otherwise, of the
Restrictive Covenants will cause continuing and irreparable injury to the
Company for which monetary damages would not be an adequate remedy. The Employee
shall not, in any action or proceeding to enforce any of the provisions of this
Agreement, assert the claim or defense that such an adequate remedy at law
exists. In the event of any such breach by the Employee, the Company shall have
the right to enforce the Restrictive Covenants by seeking injunctive or other
relief in any court, without any requirement that a bond or other security be
posted, and this Agreement shall not in any way limit remedies of law or in
equity otherwise available to the Company.

                           6.5.2.    Judicial Modification. If any court
determines that any of the Restrictive Covenants, or any part thereof, is
unenforceable because of the duration or geographical scope of such provision,
such court shall have the power to modify such provision and, in its modified
form, such provision shall then be enforceable.

                           6.5.3.    Accounting. If the Employee breaches any of
the Restrictive Covenants, the Company will have the right and remedy to require
the Employee to account for and pay over to the Company all compensation,
profits, monies, accruals, increments or other benefits derived or received by
the Employee as the result of such breach. This right and remedy

- 9 -



--------------------------------------------------------------------------------

will be in addition to, and not in lieu of, any other rights and remedies
available to the Company under law or in equity.

                           6.5.4.    Enforceability. If any court holds the
Restrictive Covenants unenforceable by reason of their breadth or scope or
otherwise, it is the intention of the parties hereto that such determination not
bar or in any way affect the right of the Company to the relief provided above
in the courts of any other jurisdiction within the geographic scope of such
Restrictive Covenants.

                           6.5.5.    Disclosure of Restrictive Covenants. The
Employee agrees to disclose the existence and terms of the Restrictive Covenants
to any employer that the Employee may work for during the Restricted Period.

                           6.5.6.    Extension of Restricted Period. If the
Employee breaches Section 6.1 in any respect, the restrictions contained in that
section will be extended for a period equal to the period that the Employee was
in breach.

7.       Miscellaneous.

                  7.1.    No Liability of Officers and Directors for Severance
Upon Insolvency. Notwithstanding any other provision of the Agreement and
intending to be bound by this provision, the Employee hereby (a) waives any
right to claim payment of amounts owed to him or her, now or in the future,
pursuant to this Agreement from directors or officers of the Company if the
Company becomes insolvent, and (b) fully and forever releases and discharges the
Company’s officers and directors from any and all claims, demands, liens,
actions, suits, causes of action or judgments arising out of any present or
future claim for such amounts.

                  7.2.    Successors and Assigns. The Company may assign this
Agreement to any successor to all or substantially all of its assets and
business by means of liquidation, dissolution, merger, consolidation, transfer
of assets, or otherwise. The rights of the Employee hereunder are personal to
the Employee and may not be assigned by him.

                  7.3.    Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the Commonwealth of Pennsylvania
without regard to the principles of conflicts of laws.

                  7.4.    Enforcement. Any legal proceeding arising out of or
relating to this Agreement will be instituted in the United States District
Court for the Eastern District of Pennsylvania, or if that court does not have
or will not accept jurisdiction, in any court of general jurisdiction in the
Commonwealth of Pennsylvania, and the Employee and the Company hereby consent to
the personal and exclusive jurisdiction of such courts and hereby waive any
objections that they may have to personal jurisdiction, the laying of venue of
any such proceeding and any claim or defense of inconvenient forum.

                  7.5.    Waivers; Separability. The waiver by either party
hereto of any right hereunder or any failure to perform or breach by the other
party hereto shall not be deemed a waiver of any other right hereunder or any
other failure or breach by the other party hereto, whether of the same or a
similar nature or otherwise. No waiver shall be deemed to have

- 10 -



--------------------------------------------------------------------------------

occurred unless set forth in a writing executed by or on behalf of the waiving
party. No such written waiver shall be deemed a continuing waiver unless
specifically stated therein, and each such waiver shall operate only as to the
specific term or condition waived. If any provision of this Agreement shall be
declared to be invalid or unenforceable, in whole or in part, such invalidity or
unenforceability shall not affect the remaining provisions hereof which shall
remain in full force and effect.

                  7.6.    Notices. All notices and communications that are
required or permitted to be given hereunder shall be in writing and shall be
deemed to have been duly given when delivered personally or upon mailing by
registered or certified mail, postage prepaid, return receipt requested, as
follows:

  If to the Company, to:


  Neose Technologies, Inc.
102 Witmer Road
Horsham PA 19044
Attn: General Counsel
Fax: 215-315-9100


  With a copy to:


  Pepper Hamilton LLP
3000 Two Logan Square
18th & Arch Streets
Philadelphia, PA 19103
Attn: Barry M. Abelson, Esquire
Fax: 215-981-4750


  If to Employee, to:


or to such other address as may be specified in a notice given by one party to
the other party hereunder.

                  7.7.    Entire Agreement; Amendments. This Agreement and the
attached exhibit contain the entire agreement and understanding of the parties
relating to the provision of severance benefits upon termination, and merges and
supersedes all prior and contemporaneous discussions, agreements and
understandings of every nature relating to that subject, including but not
limited to the Retention Agreement by and between the Employee and the Company
dated _________ and the Noncompetition and Confidentiality Agreement by and
between the Employee and the Company dated __________. This Agreement may not be
changed or modified, except by an Agreement in writing signed by each of the
parties hereto.

- 11 -



--------------------------------------------------------------------------------

                  7.8.    Withholding. The Company will withhold from any
payments due to Employee hereunder, all taxes, FICA or other amounts required to
be withheld pursuant to any applicable law.

                  7.9.    Headings Descriptive. The headings of sections and
paragraphs of this Agreement are inserted for convenience only and shall not in
any way affect the meaning or construction of any provision of this Agreement.

                  7.10.    Counterparts. This Agreement may be executed in
multiple counterparts, each of which will be deemed to be an original, but all
of which together will constitute but one and the same instrument.

                  IN WITNESS WHEREOF, the parties hereto have executed this
Agreement on the date and year first above written.

  NEOSE TECHNOLOGIES, INC.
  By: 



--------------------------------------------------------------------------------

      C. Boyd Clarke
President and Chief Executive Officer


     
   


--------------------------------------------------------------------------------

      Employee


- 12 -



--------------------------------------------------------------------------------

Exhibit A
Release and Non-Disparagement Agreement

                  THIS RELEASE AND NON-DISPARAGEMENT AGREEMENT (this “Release”)
is made as of the ___ day of _______, _____ by and between ____________________
(the “Employee”) and NEOSE TECHNOLOGIES, INC. (the “Company”).

                  WHEREAS, the Employee’s employment as an executive of the
Company has terminated; and

                  WHEREAS, pursuant to Section[s] [2] [3] [and 4] of the Change
of Control Agreement by and between the Company and the Employee dated as of
__________ ___, 2002 (the “Change of Control Agreement”), the Company has agreed
to pay the Employee certain amounts and to provide him or her with certain
rights and benefits, subject to the execution of this Release.

                  NOW THEREFORE, in consideration of these premises and the
mutual promises contained herein, and intending to be legally bound hereby, the
parties agree as follows:

SECTION 1.    Consideration. The Employee acknowledges that: (a) the payments,
rights and benefits set forth in Section[s] [2] [3] [and 4] of the Change of
Control Agreement constitute full settlement of all of his or her rights under
the Change of Control Agreement, (b) he or she has no entitlement under any
other severance or similar arrangement maintained by the Company, and (c) except
as otherwise provided specifically in this Release, the Company does not and
will not have any other liability or obligation to the Employee. The Employee
further acknowledges that, in the absence of his or her execution of this
Release, the payments and benefits specified in Section[s] [2] [3] [and 4] of
the Change of Control Agreement would not otherwise be due to the Employee.

SECTION 2.    Release and Covenant Not to Sue. The Employee hereby fully and
forever releases and discharges the Company and its parents, affiliates and
subsidiaries, including all predecessors and successors, assigns, officers,
directors, trustees, employees, agents and attorneys, past and present, from any
and all claims, demands, liens, agreements, contracts, covenants, actions,
suits, causes of action, obligations, controversies, debts, costs, expenses,
damages, judgments, orders and liabilities, of whatever kind or nature, direct
or indirect, in law, equity or otherwise, whether known or unknown, arising
through the date of this Release, out of his or her employment by the Company or
the termination thereof, including, but not limited to, any claims for relief or
causes of action under the Age Discrimination in Employment Act, 29 U.S.C. § 621
et seq., or any other federal, state or local statute, ordinance or regulation
regarding discrimination in employment and any claims, demands or actions based
upon alleged wrongful or retaliatory discharge or breach of contract under any
state or federal law, [except for any claims arising out of the Tuition
Reimbursement Agreement dated May 24, 2001 between Employee and the Company].
The Employee expressly represents that he or she has not filed a lawsuit or
initiated any other administrative proceeding against the Company (including for
purposes of this Section 2, its parents, affiliates and subsidiaries), and that
he or she has not assigned any claim against the Company (or its parents,
affiliates and subsidiaries) to any other person or entity. The Employee further
promises not to initiate a lawsuit or to bring any other claim against the
Company (or its parents, affiliates and subsidiaries) arising out of or in any
way related to his or her employment by the Company or the termination of that
employment. The forgoing will not be deemed to release the Company from (a)
claims solely to enforce this Release, (b) claims solely to enforce Section[s]
[2] [3] [and 4] of the Change of Control Agreement, (c) claims for
indemnification under the Company’s By-Laws, under any indemnification agreement
between the Company and the



--------------------------------------------------------------------------------

Employee or under any similar agreement or (d) claims solely to enforce the
terms of any equity incentive award agreement between the Employee and the
Company. This Release will not prevent the Employee from filing a charge with
the Equal Employment Opportunity Commission (or similar state agency) or
participating in any investigation conducted by the Equal Employment Opportunity
Commission (or similar state agency); provided, however, that any claims by the
Employee for personal relief in connection with such a charge or investigation
(such as reinstatement or monetary damages) would be barred.

SECTION 3.    Restrictive Covenants. The Employee acknowledges that the terms of
Section 6 of the Change in Control Agreement will survive the termination of his
or her employment. The Employee affirms that the restrictions contained in
Section 6 of the Change in Control Agreement are reasonable and necessary to
protect the legitimate interests of the Company, that he or she received
adequate consideration in exchange for agreeing to those restrictions and that
he or she will abide by those restrictions.

SECTION 4.    Non-Disparagement. The Company (meaning, solely for this purpose,
Company’s directors and executive officers and other individuals authorized to
make official communications on Company’s behalf) will not disparage the
Employee or the Employee’s performance or otherwise take any action which could
reasonably be expected to adversely affect the Employee’s personal or
professional reputation. Similarly, the Employee will not disparage Company or
any of its directors, officers, agents or employees or otherwise take any action
which could reasonably be expected to adversely affect the reputation of the
Company or the personal or professional reputation of any of the Company’s
directors, officers, agents or employees.

SECTION 5.    Cooperation. The Employee further agrees that, subject to
reimbursement of his or her reasonable expenses, he or she will cooperate fully
with the Company and its counsel with respect to any matter (including
litigation, investigations, or governmental proceedings) which relates to
matters with which the Employee was involved during his or her employment with
Company. The Employee shall render such cooperation in a timely manner on
reasonable notice from the Company.

SECTION 6.    Rescission Right. The Employee expressly acknowledges and recites
that (a) he or she has read and understands this Release in its entirety, (b) he
or she has entered into this Release knowingly and voluntarily, without any
duress or coercion; (c) he or she has been advised orally and is hereby advised
in writing to consult with an attorney with respect to this Release before
signing it; (d) he or she was provided 21 calendar days after receipt of the
Release to consider its terms before signing it (or such longer period as is
required for this Release to be effective under the Age Discrimination in
Employment Act or any similar state law); and (e) he or she is provided seven
(7) calendar days from the date of signing to terminate and revoke this Release
(or such longer period required by applicable state law), in which case this
Release shall be unenforceable, null and void. The Employee may revoke this
Release during those seven (7) days (or such longer period required by
applicable state law) by providing written notice of revocation to the Company.

SECTION 7.    Challenge. If the Employee violates or challenges the
enforceability of any provisions of the Noncompetition Agreement or this
Release, no further payments, rights or benefits under Section[s] [2] [3] [and
4] of the Change of Control Agreement will be due to the Employee.

SECTION 8.    Miscellaneous.

- 2 -



--------------------------------------------------------------------------------

                  8.1.    No Admission of Liability. This Release is not to be
construed as an admission of any violation of any federal, state or local
statute, ordinance or regulation or of any duty owed by the Company to the
Employee. There have been no such violations, and the Company specifically
denies any such violations.

                  8.2.    No Reinstatement. The Employee agrees that he or she
will not apply for reinstatement with the Company or seek in any way to be
reinstated, re-employed or hired by the Company in the future.

                  8.3.    Successors and Assigns. This Release shall inure to
the benefit of and be binding upon the Company and the Employee and their
respective successors, executors, administrators and heirs. The Employee may
make any assignment of this Release or any interest herein, by operation of law
or otherwise. The Company may assign this Release to any successor to all or
substantially all of its assets and business by means of liquidation,
dissolution, merger, consolidation, transfer of assets, or otherwise.

                  8.4.    Severability. Whenever possible, each provision of
this Release will be interpreted in such manner as to be effective and valid
under applicable law. However, if any provision of this Release is held to be
invalid, illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability will not affect any other provision, and this Release will be
reformed, construed and enforced as though the invalid, illegal or unenforceable
provision had never been herein contained.

                  8.5.    Entire Agreement; Amendments. Except as otherwise
provided herein, this Release contains the entire agreement and understanding of
the parties hereto relating to the subject matter hereof, and merges and
supersedes all prior and contemporaneous discussions, agreements and
understandings of every nature relating to the subject matter hereof. This
Release may not be changed or modified, except by an Agreement in writing signed
by each of the parties hereto.

                  8.6.    Governing Law. This Release shall be governed by, and
enforced in accordance with, the laws of the Commonwealth of Pennsylvania
without regard to the application of the principles of conflicts of laws.

                  8.7.    Counterparts and Facsimiles. This Release may be
executed, including execution by facsimile signature, in one or more
counterparts, each of which shall be deemed an original, and all of which
together shall be deemed to be one and the same instrument.

                  IN WITNESS WHEREOF, the Company has caused this Release to be
executed by its duly authorized officer, and the Employee has executed this
Release, in each case as of the date first above written.

    NEOSE TECHNOLOGIES, INC.    
  By: 

        Name & Title:


--------------------------------------------------------------------------------

           


    EMPLOYEE
   


--------------------------------------------------------------------------------

       


- 3 -